455 So. 2d 494 (1984)
Karl W. GREEN, M.D. and Karl W. Green, M.D., P.A., a Florida Professional Association, Appellants,
v.
HARRY SAVIN, P.A., a Florida Professional Association; Harry Savin, C.P.A. and Beverly Savin, Appellees.
No. 83-3010.
District Court of Appeal of Florida, Third District.
August 14, 1984.
Rehearing Denied September 18, 1984.
*495 Stanley Jay Bartel, Miami, for appellants.
Fowler, White, Burnett, Hurley, Banick & Strickroot and Douglas C. Broeker, Miami, for appellees.
Before NESBITT, BASKIN and FERGUSON, JJ.
PER CURIAM.
Plaintiffs, a medical doctor and his professional association, commenced this action against their accountants and financial advisors for an alleged unauthorized release of confidential financial data to the doctor's wife. The data was used by the wife and her attorney in the subsequent trial of a dissolution of marriage between the doctor and his wife. The accountants are the wife's mother and step-father and their professional association.
The complaint sets forth five causes of action: (I) breach of contract, (II) breach of fiduciary duty, (III) unauthorized disclosure of confidential information, (IV) civil conspiracy, and (V) a claim for punitive damages. Counts III and IV were dismissed by order of the trial court. Summary judgment was later entered for the defendants as to the remaining counts. This appeal is brought from both the order dismissing Counts III and IV, see Allen v. Leybourne, 190 So. 2d 825 (Fla. 3d DCA 1966), and from the order on summary judgment.
Our examination of the complaint shows no pleading deficiency as to Count III. The only determination a court undertakes in considering a motion to dismiss for failure to state a cause of action is whether, upon examination of the four corners of the complaint, the allegations are sufficient to sustain a claim for relief. Augustine v. Southern Bell Telephone & Telegraph Co., 91 So. 2d 320 (Fla. 1956); Bricker v. Kay, 446 So. 2d 1151 (Fla. 3d DCA 1984).
We affirm the summary judgment and order of dismissal as to Counts I, II, and IV. We reverse the order of dismissal as to Counts III and V, and remand for further proceedings.